Case: 20-30200      Document: 00515929572         Page: 1     Date Filed: 07/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 8, 2021
                                  No. 20-30200                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Rayfield Joseph Thibeaux,

                                                             Plaintiff—Appellant,

                                       versus

   Unknown Psychiatrist, Eastern Louisiana Mental Health Systems;
   Tom Desport, Psychologist, Eastern Louisiana Mental Health Systems;
   Darrel Vannoy, Warden, Louisiana State Penitentiary; Jason Kent,
   Warden, Dixon Correctional Institute,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:20-CV-207


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Rayfield Joseph Thibeaux moves to proceed in forma pauperis (IFP)
   in his appeal of the dismissal of his pro se complaint, in which he alleged that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30200      Document: 00515929572          Page: 2    Date Filed: 07/08/2021




                                    No. 20-30200


   when he was incarcerated at the Dixon Correctional Institute the defendants
   implanted a monitoring device into his body. Thibeaux has filed a motion
   seeking leave to proceed IFP on appeal and a motion for the appointment of
   counsel, as well as other motions for protection and assistance.
          A movant for leave to proceed IFP on appeal must show that he is a
   pauper and that the appeal is taken in good faith, i.e., the appeal presents
   nonfrivolous issues. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
   Although Thibeaux has filed an affidavit of poverty that indicates that he
   qualifies for IFP status, his allegations are fantastic, delusional, and wholly
   incredible, so they lack an arguable basis in fact and are frivolous. See Denton
   v. Hernandez, 504 U.S. 25, 32-33 (1992). Thibeaux has failed to show that his
   appeal involves “legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted). His motion to proceed IFP on appeal
   is DENIED, and the appeal is DISMISSED as frivolous. See Baugh v.
   Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2. All other
   outstanding motions are DENIED.
          The claims made by Thibeaux in the instant complaint are repetitive
   of claims he made in two other appeals that were dismissed as frivolous. See
   Thibeaux v. Cain, 425 F. App’x 399 (5th Cir. 2011); Thibeaux v. Unknown
   Psychiatrist, 751 F. App’x 573, 574 (5th Cir. 2019). In denying his motion for
   permission to proceed with this appeal in No. 20-90018, we noted the
   similarity of the allegations, noted their frivolity, and concluded that
   Thibeaux had not shown that he was raising a nonfrivolous issue. Despite
   this order, Thibeaux paid the sanctions in No. 18-30457 and sought to reopen
   this appeal and to proceed with a motion for IFP. Thibeaux has a history of
   filing frivolous appeals and he has been sanctioned and warned that filing
   frivolous appeals would result in sanctions. See Thibeaux, 751 F. App’x at




                                          2
Case: 20-30200      Document: 00515929572           Page: 3     Date Filed: 07/08/2021




                                     No. 20-30200


   574; Thibeaux, 425 F. App’x at 399; Thibeaux v. Fulbruge, 102 F. App’x 392,
   393 (5th Cir. 2004).
          Because Thibeaux has failed to heed these warnings, IT IS
   FURTHER ORDERED that Thibeaux is SANCTIONED in the
   amount of $200 payable to the Clerk of this court. Until the sanction has
   been paid in full, he is BARRED from filing in this court or any court subject
   to the jurisdiction of this court any pleadings unless he first obtains leave from
   the court in which he seeks to file such a pleading. Additionally, Thibeaux is
   WARNED that any future unauthorized, repetitive, or frivolous filings in
   this court or any court subject to this court’s jurisdiction will subject him to
   additional and progressively more severe sanctions. Further, Thibeaux
   should review all pending matters and move to dismiss any that are frivolous,
   repetitive, or otherwise abusive to avoid additional sanctions.




                                           3